DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 15 November 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Regarding independent claims 1, 13-15 and 18, see the Office action mailed 16 August 2021, section titled “Allowable Subject Matter” for a statement of reason for allowance.
	Regarding independent claim 11, see Applicant’s Remarks filed 15 November 2021, section titled “Independent Claim 11”.  Specifically, the previously cited reference Lee et al. [US 6459652 B1]’s teaching of using delay test code to select an optimal delay path of a variable delayer fails to teach or sufficiently suggest the claimed features of “a delay adjuster configured to delay, in response to receiving the indication of the delay, the data clock signal … wherein the delay is based at least in part on an offset, determined at the memory die, between the system clock signal and the data clock signal”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

27 November 2021